Order entered November 24, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-08-00615-CV

LEE C. RITCHIE, AS DIRECTOR OF RUPE INVESTMENT CORPORATION AND AS
    TRUSTEE FOR THE DALLAS GORDON RUPE TRUST, ET AL., Appellants

                                                  V.

ANN CALDWELL RUPE, AS TRUSTEE FOR THE DALLAS GORDON RUPE, III 1995
                      FAMILY TRUST, Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 06-06944

                                             ORDER
       Before the Court is the parties’ joint motion for leave to file briefs on remand. We

GRANT the motion. We DIRECT the Clerk to file appellant’s brief on remand received

November 18, 2014 as of the date of this Order. Appellee’s brief on remand shall be due on

January 12, 2015. Appellant’s reply brief is due on January 22, 2015. Both appellant’s and

appellee’s briefs are limited to fifteen pages and appellant’s reply brief is limited to ten pages.


                                                        /s/    CRAIG STODDART
                                                               JUSTICE